 1

 2                                    UNITED STATES DISTRICT COURT
 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    RAHIM AHMED HANIF,                                No. 2:18-cv-2144-JAM-EFB P
 6                       Plaintiff,
 7           v.                                         ORDER
 8    JAMES WARDEN, PUBLIC
      DEFENDER’S OFFICE,
 9
                         Defendant.
10

11

12          Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking

13   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

14   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

15          On November 8, 2018, the magistrate judge filed findings and recommendations herein

16   which were served on plaintiff and which contained notice to plaintiff that any objections to the

17   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

18   objections to the findings and recommendations.

19          The court has reviewed the file and finds the findings and recommendations to be

20   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

21   ORDERED that:

22          1. The findings and recommendations filed November 8, 2018, are adopted in full; and

23          2. This action is dismissed without prejudice.

24
     DATED: December 18, 2018
25
                                                   /s/ John A. Mendez____________                _____
26

27                                                 UNITED STATES DISTRICT COURT JUDGE

28
                                                        1
